Citation Nr: 1520913	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  13-23 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for degenerative arthritis of the right shoulder.

2.  Entitlement to service connection for degenerative arthritis of the right shoulder.

3.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for arthritis of the cervical spine.

4.  Entitlement to service connection for arthritis of the cervical spine.

5.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for arthritis of the lumbar spine.

6.  Entitlement to service connection for arthritis of the lumbar spine.

7.  Entitlement to a compensable disability rating for atherosclerotic calcifications of the right forearm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to January 1968.

These matters come to the Board of Veterans' Appeals (Board) from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In March 2015, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.

The issues of entitlement to service connection for a right shoulder disorder, a cervical spine disorder, and a lumbar spine disorder; and entitlement to a compensable disability rating for a right forearm disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for a right shoulder disorder, a cervical spine disorder, and a lumbar spine disorder was denied in a September 2009 rating decision; the Veteran did not perfect an appeal.

2.  The evidence received since the September 2009 rating decision is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims of entitlement to service connection for a right shoulder disorder, a cervical spine disorder, and a lumbar spine disorder.


CONCLUSIONS OF LAW

1.  The September 2009 rating decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1103, 20.1104 (2014).

2.  New and material evidence has been received sufficient to reopen the claims of entitlement to service connection for a right shoulder disorder, a cervical spine disorder, and a lumbar spine disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Pursuant to VCAA, upon receipt of complete or substantially complete application for benefits, and prior to an initial unfavorable decision, VA must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II). 

The claims for service connection for a right shoulder disorder, a cervical spine disorder, and a lumbar spine disorder are being reopened and are subject to additional development on remand, as will be described.  Accordingly, the Board will not further address the extent to which VA has fulfilled its notification and assistance requirements, found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014), as further action is being requested for these issues.

II.  New and Material Evidence

A.  General Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a). 

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108; Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999). 

The Court of Appeals for Veterans Claims (the Court) has stated that the language of VA regulations does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  See Shade v. Shinseki, 24 Vet. App 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

B.  Right Shoulder, Cervical Spine, and Lumbar Spine

Service connection for right shoulder, cervical spine, and lumbar spine disorders was originally denied in a September 2009 RO decision; the Veteran did not perfect an appeal regarding these issues.  At that time, the evidence consisted of the Veteran's service treatment records, VA treatment records, a statement from the Veteran's spouse, and the Veteran's assertions.

The RO determined that service connection was not warranted for right shoulder, cervical spine, and lumbar spine disorders.  Although the Veteran had claimed that these disabilities had been incurred secondary to his service-connected right forearm disability, a VA examiner opined that it was less likely as not that the claimed disorders were caused by or were residuals of the right wrist injury.  The Veteran did not perfect an appeal of the decision, and the rating decision became final.  38 U.S.C.A. §§ 7104, 7105, 7266 (West 2014); 38 C.F.R. § 3.104 (2014).

The evidence added to the claims file subsequent to the September 2009 RO denial includes additional VA treatment records, statements from the Veteran, and the transcript from the Veteran's March 2015 Board hearing.  Pertinent to the current claim, these additional records contain evidence from the Veteran and his spouse which indicate that he has had a continuity of pain in his right shoulder, cervical spine, and lumbar spine, dating from a documented in-service accident through the present.  This evidence has a tendency to support the premise that the Veteran has current right shoulder, cervical spine, and lumbar disabilities due to an accident that occurred while he was on active duty.

The credibility of the newly submitted evidence is presumed in determining whether or not to reopen a claim.  Justus v. Principi, 3 Vet. App. 510 (1992).  As the Veteran's assertions are presumed to be credible for the limited purpose of attempting to reopen a previously denied claim, this evidence raises a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2014).  Accordingly, the additional evidence is also material.  As new and material evidence has been received, the claims for service connection for right shoulder, cervical spine, and lumbar spine disorders are reopened. 

Although the evidence discussed above is adequate for the limited purpose of reopening the claims, this does not necessarily make it sufficient to allow the grant of the benefits sought.  This will be discussed further below.



ORDER

As new and material evidence has been received, the application to reopen the claim of service connection for a right shoulder disorder is granted; to this extent only, the appeal is allowed.

As new and material evidence has been received, the application to reopen the claim of service connection for a cervical spine disorder is granted; to this extent only, the appeal is allowed.

As new and material evidence has been received, the application to reopen the claim of service connection for a lumbar spine disorder is granted; to this extent only, the appeal is allowed.


REMAND

I.  Service Connection for Right Shoulder, Cervical Spine, and Lumbar Spine Disorders

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim. 

In this case, the VA treatment records contain diagnoses of acromioclavicular arthritis of the right shoulder, cervical spine degenerative arthritis, and lumbar spine disc disease with diffused degenerative arthritis.  As such, the first McLendon element has been met.

Concerning the second McLendon element, the Veteran has claimed that his current right shoulder, cervical spine, and lumbar spine problems are the result of an in-service accident.  He has related that while on active duty, he was performing a tire repair when the tire exploded.  He said that the resulting explosion threw him backwards, and he was hit by the tire rim.  Service treatment records document that the Veteran's in-service tire accident occurred in October 1965.  As such, the second McLendon element has been met.  

Turning to the third McLendon element, the Veteran has asserted that he has experienced pain dating from the in-service accident through the present.  The Board finds the Veteran's remarks regarding a continuity of pain to be competent, as this testimony involves symptoms observed through the senses.  Further, as the other evidence of record does not appear to contradict the Veteran's report; his statements have also been found to be credible.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  As such, the Veteran's statements suggest a possible connection between his currently diagnosed disabilities and his active duty service; however, there is insufficient competent medical evidence on file for VA to make a decision on the claims.  Accordingly, the Board finds VA should obtain a medical etiology opinion pursuant to 38 U.S.C.A. § 5103A.  See McLendon, supra.

II.  Increased Rating for Atherosclerotic Calcifications of the Right Forearm

Concerning the service-connected right forearm/wrist disability, the Board notes that the Veteran last underwent VA examination for compensation and pension purposes in June 2011.  In his March 2015 Board hearing, the Veteran testified that his forearm symptoms had greatly increased in severity since his last VA examination.  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).  As such, after obtaining the Veteran's updated treatment records, the Veteran should be afforded an updated VA examination that reflects the current symptomatology reflected by his right forearm/wrist disability.

Accordingly, the case is REMANDED for the following action:

1.  With any necessary authorization from the Veteran, obtain all of his outstanding records from VA Medical Center Memphis.  All attempts to locate these records must be documented in the claims folder.

2.  Then, arrange for the Veteran to undergo an appropriate VA examination to determine the nature and etiology of any disability of the right shoulder, cervical spine, and/or lumbar spine.  The claims folder must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail. 

The examiner should identify any pertinent pathology found and should diagnose any current disability of the right shoulder, cervical spine, and/or lumbar spine.  As to any pertinent disability identified on examination, the VA examiner should express an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that any such disability had its onset in service, was aggravated by service, or is otherwise related to any incident of service, to include as a result of an October 1965 tire explosion.

Any opinion expressed must be accompanied by a complete rationale.

3.  Then, arrange for the Veteran to undergo an appropriate VA examination to determine severity and manifestations of his service-connected atherosclerotic calcifications of the right forearm.  The claims folder must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.

The examiner is asked to provide specific findings as to the Veteran's ankle/brachial index.  [Note: The ankle/brachial index is the ratio of the systolic blood pressure at the ankle (determined by Doppler study) divided by the simultaneous brachial artery systolic blood pressure.]  The examiner should comment on whether there is persistent coldness of the right upper extremity, ischemic limb pain at rest, or deep ischemic ulcers.  The examiner should comment on the presence of absence of trophic changes of the right upper extremity (thin skin, absence of hair, dystrophic nails).  The examiner should also indicate whether right upper extremity disability is characterized by claudication on walking either more than 100  yards, between 25 to 50 yards, or less than 25 yards on a level grade at 2 miles per hour.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  Conduct any other appropriate development deemed necessary. Thereafter, readjudicate the claims, considering all evidence of record.  If the benefits sought remain denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). An appropriate period of time must be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


